Case:18-16796-MER Doc#:40 Filed:10/30/18              Entered:10/30/18 10:22:31 Page1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO


In re:                                                         Bankruptcy No. 18-16796-MER
                                                               Chapter 7
MAIREN R. REAGAN, XXX-XX-5289

Debtor.


    ORDER GRANTING UNOPPOSED MOTION PURSUANT TO FED.R.BANKR.P.
   4004(C) TO EXTEND THE TIME TO FILE A COMPLAINT OBJECTING TO THE
                      DISCHARGEABILITY OF A DEBT


       THIS MATTER comes before the Court on the Unopposed Motion Pursuant to Fed. R.
Bankr. P. 4004(c) to Extend the Time to File a Complaint Objecting to the Dischargeability of a
Debt (“Motion”) filed by Rachel McQueeney (“McQueeney”), and the Court after reviewing the
Motion and the case file, and being otherwise advised in the premise, finds good cause exists for
granting the Motion; it is hereby

       ORDERED that the Motion is GRANTED. McQueeney shall have through and including
January 7, 2019 by which McQueeney may file a complaint to obtain a determination of the
dischargeability of any debt owed by the Debtor to McQueeney.

Dated: October 30, 2018

                                            BY THE COURT:



                                            Hon. Michael E. Romero
                                            U.S. Bankruptcyy Ju
                                                             JJudge
                                                                dge
                                                                dg
